FILED
                             NOT FOR PUBLICATION                                 OCT 10 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL STEVE DIXON,                               No. 12-15825

               Plaintiff - Appellant,             D.C. No. 2:08-cv-01546-LDG

  v.
                                                  MEMORANDUM *
J. S. O’CONNOR, Correctional Officer; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     Lloyd D. George, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Daniel Steve Dixon, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and retaliation for filing prison


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grievances. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011). We affirm.

      The district court properly dismissed Dixon’s retaliation claims because

Dixon failed to allege that defendants’ actions did not advance legitimate

correctional purposes. See Pratt v. Rowland, 65 F.3d 802, 807-09 (9th Cir. 1995)

(explaining that the timing of adverse actions alone is not sufficient to support the

inference of a retaliatory motive and that a prisoner must show that there were no

legitimate correctional purposes for conduct alleged to be retaliatory).

      The district court properly dismissed Dixon’s claims based on deliberate

indifference to his medical needs because Dixon failed to allege facts sufficient to

demonstrate that defendants’ knew of and disregarded an excessive risk to his

health. See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (prison

officials act with deliberate indifference only if they know of and disregard an

excessive risk to a prisoner’s health).

      The district court properly dismissed Dixon’s claims against the supervisory

defendants because Dixon failed to allege facts demonstrating their personal

involvement in the alleged violations or a causal connection between their conduct

and the alleged violations. See Starr, 652 F.3d at 1207 (“A defendant may be held


                                            2                                    12-15825
liable as a supervisor under § 1983 ‘if there exists either (1) his or her personal

involvement in the constitutional deprivation, or (2) a sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional violation.’ ”

(citation omitted)).

      The district court did not abuse its discretion in denying Dixon’s requests for

appointment of counsel. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

(setting forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      Dismissal of Dixon’s amended complaint without leave to amend was

proper because the district court had previously provided Dixon with the

opportunity to amend, and further amendment would have been futile. See

AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006)

(district court need not grant leave to amend where amendment would be futile).

      We reject as unpersuasive Dixon’s contentions that the district court

committed reversible error by denying his motion to “consolidate” the motions to

dismiss, and by failing to address his motion for reconsideration of the court’s

prior order denying his motion for a preliminary injunction before ruling on the

motions to dismiss.

      Defendants’ motion to strike portions of Dixon’s supplemental excerpts of


                                           3                                     12-15825
record that were not part of the district court record is granted.

      AFFIRMED.




                                            4                        12-15825